 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
 7                                EASTERN DISTRICT OF CALIFORNIA

 8
      JACOB NATHANIEL BURKE,                             Case No. 1:19-cv-00598-LJO-SAB
 9
                     Plaintiff,                          ORDER RE STIPULATION TO CONTINUE
10                                                       SCHEDULING CONFERENCE
              v.
11                                                       (ECF No. 8)
      CITY OF MODESTO, et al.,
12
                     Defendants.
13

14
              On May 2, 2019, this action was removed from the Stanislaus County Superior Court to
15
     this Court. (ECF No. 1.) On May 6, 2019, the Court set a mandatory scheduling conference to
16
     take place on July 11, 2019. (ECF No. 4.) On May 29, 2019, the parties filed a stipulation
17
     requesting the Court continue the scheduling conference until July 18, 2019, due to the
18
     unavailability of counsel on that date. (ECF No. 8.)
19
              Accordingly, IT IS HEREBY ORDERED that the scheduling conference currently set for
20
     July 11, 2019, is CONTINUED to July 18, 2019 at 1:30 p.m. in Courtroom 9.
21

22 IT IS SO ORDERED.

23
     Dated:     May 30, 2019
24                                                       UNITED STATES MAGISTRATE JUDGE

25

26
27

28


                                                     1
